Citation Nr: 1730287	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability of the upper extremities, manifested by numbness and weakness.

2.  Entitlement to service connection for a disability of the lower extremities, manifested by numbness and weakness.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a hearing was held before the undersigned in Washington, D.C; a transcript is in the record.  In March 2015, the Board remanded these matters for additional development.  

The March 2015 Board decision also granted service connection for hypertension, resolving that matter.


FINDINGS OF FACT

1.  In a written statement received in August 2015, prior to the promulgation of decisions in the matters, the appellant withdrew his appeals seeking service connection for disabilities of the upper and lower extremities manifested by numbness and weakness, a low back disability and a cervical spine disability; there is no question of fact or law in these matters remaining for the Board to consider.

2.  A hearing loss disability in either ear was not manifested during service and sensorineural hearing loss (SNHL) was not manifested to a compensable degree within the following year; the Veteran's current bilateral hearing loss disability was first documented many years after service and is not shown to be etiologically related to his service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking service connection for disabilities of the upper and lower extremities manifested by numbness and weakness, a low back disability and a cervical spine disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137,5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In a written statement received in August 2015, the Veteran expressed his intent to withdraw his appeals seeking service connection for disabilities of the upper and lower extremities manifested by numbness and weakness, a low back disability and a cervical spine disability.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a February 2007 letter.  

The Veteran's service treatment records (STRs), VA and private treatment records have been secured.  He was afforded VA examinations to determine the etiology of his bilateral hearing loss.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2015 hearing, the undersigned identified the issue and advised the Veteran of what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in a March 1973 report of medical history, reported earaches as a child which were treated medically, with no discharge or further symptoms.  In a January 1976 report of medical history, the Veteran denied having hearing loss.  Audiometry in January 1976 found that right ear puretone thresholds, in decibels, were 0, 25, 0, 0 and 15 at the 500, 1,000, 2,000, 3,000 and 4,000 Hertz frequencies, respectively.  Left ear puretone thresholds at corresponding frequencies were 30, 10, 0, 10 and 10 decibels, respectively.  

Private medical records show that in August 1995 the Veteran underwent left tympanoplasty with mastoidectomy.  The admission history noted that he had a "connective" [conductive?] hearing loss on the left.  In December 2002 private audiometry (on behalf of the Veteran's employer -the National Space Agency) revealed a bilateral hearing loss).  Consultation with a hearing specialist was recommended.

VA outpatient treatment records show that in February 1999 it was noted that the Veteran had a conductive hearing loss, had a history of middle ear problems, and had undergone mastoidectomy and tympanoplasty.  In October 2005, he stated that he had had a bilateral hearing loss since 1997.  He said he had exposure to noise in service.  Audiometry found a mixed hearing loss in each ear.  

On April 2007 VA audiometric examination, the Veteran stated that he had experienced difficulty understanding speech since the 1990's when he had ear surgery.  He stated he worked as a clerk in an artillery unit and that he was sometimes on the firing line.  Following audiometric testing, the Veteran was found to have a bilateral conductive hearing loss.  Based on a review of the record, the examiner opined that the Veteran's hearing loss was not due to noise.  He noted that the Veteran's hearing was normal on enlistment, and that no audiogram was done on separation.  [The Board notes that there was audiometry in January 1976, about 5 months prior to the Veteran's separation from service.]  He noted that the Veteran was a clerk and had very limited noise exposure.  He stated that there was no SNHL (as is found with noise exposure), and that the Veteran's hearing loss was the result of mastoidectomies from cholesteatomas more than 20 years after service, and not due to noise exposure.

In June 2010, R.C. Matteucci, M.D. noted that the Veteran was exposed to loud noises in service.  The Veteran had related that while he was trained as a clerk [in service], he was periodically assigned to assist in artillery live fire exercises.  Dr. Matteucci stated that audiometry [charts attached] showed that the Veteran had a conductive hearing loss with a fairly significant SNHL (which could be due to loud noise exposure) in the right ear and a conductive loss in the left ear.  Dr. Matteucci stated that persons exposed to loud noise have a great chance of gradual hearing loss over time and that there is a possibility that the Veteran's SNHL was a consequence of noise exposure in service.  

On August 2011 VA audiometric examination, the diagnosis was bilateral conductive hearing loss.  The examiner stated that she reviewed the record, and opined that the Veteran's hearing loss was not at least as likely as not related to service.  She explained that the conductive hearing loss found was due to mastoidectomies/cholesteatomas, and that there was no evidence of a noise-induced hearing loss.  She noted that the Veteran's hearing was normal at both entrance in and separation from service3.  

In November 2012, Dr. Matteucci stated that an audiogram in 1995, prior to the Veteran's ear surgery, showed a typical noise-induced SNHL in the left ear.  He had no history of noise exposure other than in service.  He opined that the nerve component of the Veteran's hearing loss was due to noise exposure in service.  

On July 2015 VA audiological evaluation bilateral conductive hearing loss was diagnosed.  The examiner noted that she reviewed the Veteran's record, and opined that his bilateral hearing loss was not at least as likely as not due to service.  Regarding the right ear, she stated that the Veteran's hearing was normal at enlistment, and that a mild loss was noted at 500 Hertz.  This loss was consistent with the onset of the middle ear pathology suffered by the Veteran.  She noted that bone conduction testing showed hearing at the level of the nerve to be within normal limits, ruling out noise induced hearing loss, and that repeated testing by VA found results contradictory to those reported by Dr. Matteucci.  She observed that it was impossible to provide an accurate opinion regarding whether there was noise induced hearing loss due to service (as Dr. Matteucci had opined) without review of STRs.  She opined that the Veteran's current hearing loss was not caused by or a result of an event and/or occupational specialty duties in military service.  Regarding the left ear, she noted that there was no hearing loss or significant (greater than normal measurement variability) change in hearing thresholds during service.  She noted that testing in 2011, 2013 and on current examination found a conductive hearing loss.  Bone conduction testing showed hearing at the level of the nerve to be within normal limits, ruling out noise induced hearing loss.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Certain chronic diseases (to include SNHL as organic disease of the nervous system) may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. 1112, 1137; 38 C.F.R. § 3.307, 3.309. 

Service connection has been awarded for tinnitus.  With that determination, it was noted that the Veteran was assigned to a field artillery unit, and conceded that by virtue of such service he likely was exposed to acoustic trauma.  It is shown, and not in dispute, both that the Veteran now has a bilateral hearing loss disability and that there was a related injury (acoustic trauma) in service.  What remains necessary to substantiate this claim is competent evidence of a nexus between the current hearing loss disability and the injury/noise trauma in service. 

Although January 1976 audiometry in service found elevated/borderline elevated puretone thresholds (at 500 hertz in the right ear and 1000 hertz in the left) a hearing loss disability of either ear in service is not shown, not is SNHL shown to have been manifested in service or for many years thereafter.  Audiometry in 2002 (conducted in connection with the Veteran's then employment with NASA documented a bilateral hearing loss, etiology unspecified.  Consequently, service connection for the Veteran's bilateral hearing loss disability on the basis that such disability became manifest in service, or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.   Because SNHL is listed in 38 C.F.R. § 3.309(a), service connection may be established by showing continuity of symptomatology; however, continuity of SNHL symptomatology is simply not shown by the evidence of record (outlined in pertinent part above).  

What remains to be addressed is whether or not the Veteran's current bilateral hearing loss disability may, in the absence of manifestation in service or continuity of the "nerve" component thereafter, be related to his remote service/noise trauma therein.  That is a medical question beyond the scope of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is medical evidence in the record both supporting and weighing against the Veteran's claim.  The April 2007 VA examiner's opinion against the Veteran's claim has limited probative value as it appears premised on an incomplete factual record (the examiner did not acknowledge 1976 audiometry in service).

Dr. Matteucci's June 2010 opinion is stated in speculative terms, and therefore it is lacking in probative value.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

The August 2011 VA examiner's opinion, noting that the Veteran has a conductive hearing loss which is due to mastoidectomy and that there is no evidence of a noise induced hearing loss reflects familiarity with his record, and the rationale for the opinion cites to factual data, both regarding the configuration of the Veteran's hearing loss and what is shown in STRs.  It is probative evidence against the Veteran's claim.

Dr. Matteuci's November 2012 statement, which notes that an audiogram showed the Veteran had a "typical noise-induced" SNHL in the left ear and that the Veteran did not have exposure to noise other than in service includes rationale.  However, the audiogram findings of a typical noise-induced hearing loss in the left ear were not replicated on repeat VA audiograms in 2011, 2013, and 2015.  As the remote reported findings are not confirmed by contemporaneous audiometry, their basis as support for the opinion offered have limited probative value.  Also reducing the probative value of Dt. Matteuci's November 2012 statement is that he does not comment on the fact that that audiometry in service did not find a hearing loss disability; and that a conductive ("connective") hearing loss was what was noted in 1995.  Finally, the observation that the Veteran had no history of noise exposure in service appears to be contradicted by evidence in the record that in connection with his employment with NASA the was being evaluated with audiometry for hearing loss (suggesting the notation of no noise exposure postservice may have been less than accurate).  In light of the foregoing, the Board finds Dr. Matteucci's opinion lacking in probative value. 

The Board finds most probative (and persuasive regarding the etiology of the Veteran's hearing loss) the opinion offered by the July 2015 VA examiner, which is against the Veteran's claim.  It reflects familiarity with the entire record and includes rationale that cites to accurate factual data.   The provider explained that the repeat VA audiometric findings since 2011 establish that the Veteran has a conductive hearing loss (without a nerve component); the examiner acknowledged Dr. Matteuci's report of audiometry that showed a left ear SNHL, but observed that such findings could not be replicated on repeat VA audiometry.  The examiner stated that the conductive hearing loss shown is related to ear pathology that is not service-connected, and is unrelated to noise trauma.  The examiner cited to the specific configuration of the hearing loss found on VA audiometry, indicating that bone conduction testing found no hearing loss at the levels indicative of a nerve component.  The examiner also pointed to the absence of a hearing loss disability in service and the absence of a significant puretone threshold shift in service (which Dr. Matteucci did not address).  

In summary, the most probative, and persuasive competent evidence regarding the etiology is against the Veteran's claim.  It establishes that the Veteran has a conductive hearing loss which due to ear pathology which was not manifested in service, and is not shown to be related to service, and is not shown to have a SNHL related to noise trauma in service.  

The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

The appeals seeking service connection for disabilities of the upper and lower extremities, manifested by weakness and numbness, a low back disability and a cervical spine disability are dismissed.

Service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


